

Exhibit 10.2

ROCKET TRAVEL, INC.


FIRST AMENDMENT TO
2012 STOCK INCENTIVE PLAN


Rocket Travel, Inc., a Delaware corporation (the “Corporation”) has on the date
set forth below adopted this First Amendment to the 2012 Stock Incentive Plan of
the Corporation (the “Plan”).
    
1.    Sections 3(a) and 3(b) of the Plan are amended in their entirety to read:


“3.    Stock Available for Awards
a.    Number of Shares. Subject to adjustment under Section 3(c), the aggregate
number of shares of Common Stock of the Company (the “Common Stock”) that may be
issued pursuant to Awards granted under the Plan is 524,321 shares. If any Award
expires unexercised or is terminated, surrendered or forfeited, in whole or in
part, the unissued Common Stock covered by such Award shall again be available
for the grant of Awards under the Plan. If shares of Common Stock issued
pursuant to the Plan are repurchased by, or are surrendered or forfeited to, the
Company at no more than cost, such shares of Common Stock shall again be
available for the grant of Awards under the Plan. Notwithstanding the foregoing,
however, the cumulative number of shares that may be issued under the Plan
pursuant to the exercise of Incentive Stock Options shall not exceed 524,321
shares. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
b.    Per-Participant Limit. Subject to adjustment under Section 3(c), no
Participant may be granted Awards during any one fiscal year to purchase more
than 524,321 shares of Common Stock.”


I hereby certify that the foregoing amendment to the Plan was duly adopted by
the Board of Directors of the Corporation on November 21, 2013 and approved by
the shareholders of the Corporation on November 21, 2013.






            ______________________________
        Harry A. Hanson, III, Secretary


